                  IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
IVAN ZAKHARENKO                                          PETITIONER
V.                          CIVIL ACTION NO. 5:19-cv-95-DCB-MTP
WARDEN C.C. GILLIS                                       RESPONDENT


            Order Adopting Report and Recommendation

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 11], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge

Parker’s Report and Recommendation is well taken and shall be

adopted as the findings and conclusions of this Court.

Magistrate Judge Parker finds that the Petition for Writ of

Habeas Corpus should be denied as moot because the Petitioner

has been granted the relief he sought in his petition, i.e.,

release from immigration custody. See Sanchez v. Attorney

General, 146 Fed. App’x 547, 549 (3rd Cir. 2005) (holding that

release of alien from immigration custody rendered his habeas

petition moot).

     Accordingly,
     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 10] is GRANTED.

     This Petition for Writ of Habeas Corpus [ECF No. 1] is

hereby DISMISSED with prejudice. A final judgement shall be

entered of even date herewith in accordance with Rule 58 of the

Federal Rules of Civil Procedure.

     SO ORDERED this the 30th day of March, 2020.




                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT
